U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period of September 30, 2012 or [] TRANSITION QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-168195 FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Exact Name of Registrant as Specified in Charter) MARYLAND 77-6100553 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No) 150 Almaden Boulevard, Suite 1250 San Jose, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (408) 886-7096 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): [] Large Accelerated Filer [] Accelerated Filer [X] Non-accelerated Filer [] Smaller Reporting Company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes [X]No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at September 30, 2012 Common Stock, $0.001 par value per share TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Statements of Assets and Liabilities as of September 30, 2012 (Unaudited), and December 31, 2011 2 Statements of Operations (Unaudited) for the Three Months Ended September 30, 2012 and 2011, for the Nine Months Ended September 30, 2012, and for the Period April 18, 2011 (commencement of operations) to September 30, 2011 3 Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2012, and for the Period April 18, 2011 (commencement of operations) to September 30, 2011 4 Statements of Changes in Net Assets for the Nine Months Ended September 30, 2012 (Unaudited) and for the Period April 18, 2011 (Commencement of Operations) Through December 31, 2011 5 Selected Per Share Data and Ratios for the Nine Months Ended September 30, 2012(Unaudited) and for the Period April 18, 2011 (Commencement of Operations) Through December 31, 2011 6 Schedule of Investments (Unaudited) as of September 30, 2012 7 Notes To Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II.OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 1 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Firsthand Technology Value Fund, Inc. Statements of Assets and Liabilities AS OF SEPTEMBER 30, 2012 (UNAUDITED) AS OF DECEMBER 31, 2011 ASSETS Investment securities: Unaffiliated issuers at acquisition cost $ $ Affiliated issuers at acquisition cost Total acquisition cost $ $ Unaffiliated issuers at market value $ $ Affiliated issuers at market value Total market value* (Note 7) Cash** Segregated cash Receivable from interest Other assets *** Total Assets LIABILITIES Payable to affiliates (Note 5) Consulting fee payable Offering cost payable — Accrued expenses and other payables Total Liabilities NET ASSETS $ $ Net Assets consist of: Common Stock, par value $0.001 per share 100,000,000 shares authorized $ $ Paid-in-capital Accumulated net investment loss ) — Accumulated net realized losses from security transactions ) ) Net unrealized depreciation on investments, warrants transactions, other assets and purchased options ) ) NET ASSETS $ $ Shares of Common Stock outstanding Net asset value per share (Note 3) $ $ * Includes warrants and purchased options whose primary risk exposure is equity contracts. ** Cash composed primarily of the Fidelity Institutional Money Market Treasury Portfolio which invests primarily in U.S. Treasury securities. *** For the periods ended September 30, 2012 and December 31, 2011, other assets consist of $2,720 and $15,125 prepaid insurance payable and $12,861 and $40,231 of contingent receivable, respectively, from the sale of Solaicx to MEMCElectronic Materials, Inc. for an initial cash payment plus possible future cash payments if certain criteria is met. See accompanying notes to financial statements   2 Firsthand Technology Value Fund, Inc. Statements of Operations (Unaudited) FOR THE THREE MONTHS ENDED SEPT. 30, 2012 FOR THE THREE MONTHS ENDED SEPT. 30, 2011 FOR THE NINE MONTHS ENDED SEPT. 30, 2012 FOR THE PERIOD ENDED SEPT. 30, 2011 (1) INVESTMENT INCOME Unaffiliated interest Affiliated interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees Custody fees Transfer agent fees Registration and filing fees Professional fees Printing fees Trustees fees Miscellaneous fees TOTAL NET EXPENSES NET INVESTMENT LOSS ) Net Realized and Unrealized Loss on Investments: Net realized gains from security transactions Non-affiliated Net realized gains (losses) from purchased option transactions(2) ) ) Net realized losses on foreign currency – – (2
